DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 5/12/2021, in which claims 22, 28, and 35 was amended, and claims 22 – 41 was presented for examination.
3.	Claims 22 - 41 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.	As per amended claim 22, applicant argues in substance in pages 10 – 13 that Borkar et al (US 2009/0063400 A1)  and Fang et al (US 2017/0091245 A1) does not specifically disclose traverse a path to a candidate destination node of an index created for a collection of data objects, wherein: the candidate destination node corresponds to a particular key for which an entry is to be inserted into the index, and the path comprises one or more nodes of the index; determine, based at least in part on the traverse: (a) contents of a write operation to the index to be completed prior to providing an insertion success indicator pertaining to the particular key, and (b) that an additional write operation directed to the index is to be performed after the insertion success 
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that the combine teaching of Borkar et al (US 2009/0063400 A1) and Fang et al (US 2017/0091245 A1) discloses traverse a path to a candidate destination node of an index created for a collection of data objects, wherein: the candidate destination node corresponds to a particular key for which an entry is to be inserted into the index, and the path comprises one or more nodes of the index; determine, based at least in part on the traverse: (a) contents of a write operation to the index to be completed prior to providing an insertion success indicator pertaining to the particular key, and (b) that an additional write operation directed to the index is to be performed after the insertion success indicator is provided; and provide, in response to verification that a conditional write request for the write operation has succeeded, the insertion success indicator (para.[0015], para.[0034], para.[0042], para.[0046] – para.[0047], para.[0054], and para.[0059]).
	Borkar discloses method for reducing overhead operation associated with updating an index (see para.[0009]). The system performance is improved by eliminating the deletions and insertion to the index for identical delete/insert index key pairs (see para.[0010]).  An index manager updates logic necessary to perform operation necessary to update database indexes on indexable entities (see para.[0045]). Index are created on specific path and values in XML documents. The indexable entities are processed by traversing the XML document and finding the document nodes that match the index definition to generate the set of deleted index keys and insert index key (see para.[0054]). The index key comparison module perform an update delta check. The update delta process index key according to key mode such as delete mode or insert mode. The insert key are compared with delete key to determine if the key is already in the storage. The system process the insert key if the insert key does not match the delete key (see para.[0059] – para.[0060]).  If the process is write operation, the insert key is added to the buffer and the insertion operation is advance to the other elements (see para.[0065]). 
	Fang discloses updating of index when there is a modification in the database. If there is a change in the key value of a database, then the index information is updated (see para.[0058]). In this instance, the initial process of the system is to confirm the modification of the element to be indexed and after completion or successful modification of the element, until then, the index is updated by inserting the key index into the index structure.

As per claims 35 and 39, applicant presented same argument as presented in claim 22, thus, the rationale of claim 22 is applied to claims 35 and 39.
 Thus, the rejection is maintained.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 22 – 24, 26 – 31, 33 – 38, and 40 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Borkar et al (US 2009/0063400 A1), and further in view of Fang et al (US 2017/0091245 A1).
As per claim 22, Borkar et al (US 2009/0063400 A1)
A system, comprising: one or more processors; and memory, comprising program instructions that when executed by the one or more processors (para.[0034]; “Modules may also be implemented in software for execution by various types of processors. An identified module of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions” and claim 1; “system for updating database indexes, the system comprising: a database; a database management system (DBMS) for managing the database”).
implement an index handler to: traverse a path to a candidate destination node of an index created for a collection of data objects (para.[0042]; “The DBMS 104 includes an index manager 108 and for managing an index” and para.[0046]; “XML document can be stored in a database 106 as a tree structure with nodes to represent elements, attributes, text, etc with parent-child relationships between the nodes. Because XML data is stored in a hierarchical structure, a path of element tags is used to traverse the tree structure to access each node”). 
wherein: the candidate destination node corresponds to a particular key for which an entry is to be inserted into the index (para.[0080]; “the key generation module 204 processes 510 the new document 402 and generates 512 an insert index key for each node of the new document 402 that satisfies the index key definition of the index”).
and the path comprises one or more nodes of the index (para.[0046]; “a path of element tags is used to traverse the tree structure to access each node” and para.[0047]; “indexes 110 can be created on specific paths and/or values in XML documents”). 
determine, based at least in part on the traverse:(a) contents of a write operation to the index to be completed prior to providing an insertion success indicator pertaining to the particular key (para.[0015]; “storing each insert index key in the buffer in response to determining that the insert index key does not match one of the delete index keys”, para.[0054]; “processing the indexable entity includes the operation of traversing the XML document and finding the document nodes that match the index”, para.[0059]; “insert index keys, or keys in the insert mode, are compared to the delete index keys in the buffer prior to insertion into the buffer”). 
	Borkar does not specifically disclose that an additional write operation directed to the index is to be performed after the insertion success indicator is provided; and provide, in response to verification that a conditional write request for the write operation has succeeded, the insertion success indicator.
	However, Fang et al (US 2017/0091245 A1) in an analogous art discloses,
and (b) that an additional write operation directed to the index is to be performed after the insertion success indicator is provided; and provide, in response to verification that a conditional write request for the write operation has succeeded, the insertion success indicator (para.[0058]; “index may be updated with index information of a data entry in response to the data entry in the database being modified. The data entry may possibly be updated after it being inserted into the database ……..If the key value of the data entry is modified, then the index information of the data entry is changed and then the associated node in the index should be updated with the index information of the updated data entry”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate identification of invalid node during update to an index in the system of Fang into using delta key updates to improve update performance for indexes of the system of Borkar to eliminate time and extra computing resources require for building a new index after deletion or insertion operation in a database, thereby improving the performance of the system.

As per claim 23, the rejection of claim 22 is incorporated and further Fang et al (US 2017/0091245 A1) discloses,
wherein to perform said determine the contents of the write operation, the program instructions implement the index handler to: determine at least a first deferred split descriptor as the contents to write to the candidate destination node, wherein the first deferred split descriptor 2includes (a) a new node identifier and (b) an entry corresponding to a particular list key (para.[0051]; “node may be split into a first node and a second node in response to the node being valid and full. For example, if the leaf node holds a maximum of two pieces of index information, then the leaf node should be split when the selected node already includes two pieces of information”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate identification of invalid node during update to an index in the system of Fang into using delta key updates to improve update performance for indexes of the system of Borkar to eliminate time and extra computing resources require for building a new index after deletion or insertion operation in a database, thereby improving the performance of the system.

As per claim 24, the rejection of claim 23 is incorporated and further Borkar et al (US 2009/0063400 A1) discloses,
wherein the program instructions implement the index handler to: determine, in addition to the contents of the write to the candidate destination node, one or more deferred write operations during a traversal of the index; and initiate, after generation of the insertion success indicator, at least one write operation of the one or more deferred write operations (para.[0051]; “index manager 108 includes an index update module 202, a key generation module 204, and an index key comparison module”, para.[0054]; “processing the indexable entity includes the operation of traversing the XML document”, and para.[0056]; “only the index keys that are changing in response to the update will be processed and changed in the index”).  

As per claim 26, the rejection of claim 22 is incorporated and further Fang et al (US 2017/0091245 A1) discloses,
wherein the program instructions implement the index handler to:  3determine a number of deferred split descriptors to be included in the candidate destination node based at least in part on a depth of the candidate destination node within the index (para.[0058]; “index may be updated with index information of a data entry in response to the data entry in the database being modified. The data entry may possibly be updated after it being inserted into the database ……..If the key value of the data entry is modified, then the index information of the data entry is changed and then the associated node in the index should be updated with the index information of the updated data entry”). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate identification of invalid node during update to an index in the system of Fang into using delta key updates to improve update performance for indexes of the system of Borkar to eliminate time and extra computing resources require for building a new index after deletion or insertion operation in a database, thereby improving the performance of the system.  

As per claim 27, the rejection of claim 22 is incorporated and further Borkar et al (US 2009/0063400 A1) discloses,
further comprising: a data store corresponding to the index; wherein to verify that the conditional write request for the write operation has succeed, the program instructions implement the index handler to: receive a write-succeeded response to the conditional write request issued to the data store (para.[0060]; “If the new insert index key does not match the delete index key, then either the match cursor is advanced or the new insert index key is inserted into the buffer depending on the result of the key comparison”).

Claims 28 – 29 and 30 - 31 is a system claim corresponding to method claims 22 – 23 and 26 – 27 respectively, and rejected under the same reason set forth in connection to the rejection of claims 22 – 23 and 26 – 27 respectively above.

As per claim 33, the rejection of claim 28 is incorporated and further Borkar et al (US 2009/0063400 A1) discloses,
wherein: the index corresponds to a data store that comprises a key-value store for a particular collection of data objects, an object stored within the key-value store is identified by (a) a hash key and (b) a list key, the particular data object collection comprises a plurality of data objects with a common hash key, and the particular key is a list key (para.[0051]; “the index manager 108 includes an index update module 202, a key generation module 204, and an index key comparison module”).

As per claim 34, the rejection of claim 28 is incorporated and further Borkar et al (US 2009/0063400 A1) discloses,
wherein: the index corresponds to a data store that comprises a key-value store; and the method further comprises: determining that, in response to a particular insert request corresponding to another key, a plurality of write operations are to be initiated to the data store, including a first write operation corresponding to a first node of the index and a second write operation corresponding to a second node of the index (para.[0063]; “the index key definition may have the following key part order: path ID, text value, document ID, and node ID”, para.[0067]; “a data value of the index keys may be composed of the path ID and key value”).
receiving an indication from the data store that a first conditional write request corresponding to the first write operation has failed; and issuing a second conditional write request corresponding to the second write operation after receiving the indication that the first conditional write request has failed (para.[0060]; “If the new insert index key does not match the delete index key, then either the match cursor is advanced or the new insert index key is inserted into the buffer depending on the result of the key comparison”).

Claims 35 – 36 and 37 - 38 are a non-transitory computer-readable storage media corresponding to method claims 22 – 23 and 26 – 27 respectively, and rejected under the same reason set forth in connection to the rejection of claims 22 – 23 and 26 – 27 respectively above.

Claims 40 – 41 are non-transitory computer-readable storage media claim corresponding to method claims 33 - 34 respectively, and rejected under the same reason set forth in connection to the rejection of claims 33 - 34 respectively above.

7.	Claims 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Borkar et al (US 2009/0063400 A1), in view of Fang et al (US 2017/0091245 A1), and further in view of Majnemer et al (US 2014/0074841 A1).
As per claim 32, the rejection of claim 28 is incorporated, Borkar et al (US 2009/0063400 A1) and Fang et al (US 2017/0091245 A1) does not disclose retrieving a particular node of the index, wherein the particular node comprises a second deferred split descriptor; determining, based on an analysis of a child node list of a parent node of the particular node, that a second split-result node corresponding to the second deferred split descriptor has been stored at a data store; and initiating a write of the particular node to the data store after removing the second deferred split descriptor from the particular node.
	However, Majnemer et al (US 2014/0074841 A1) in an analogous art disclose,
further comprising: retrieving a particular node of the index, wherein the particular node comprises a second deferred split descriptor; determining, based on an analysis of a child node list of a parent node of the particular node, that a second split-result node corresponding to the second deferred split descriptor has been stored at a data store; and initiating a write of the particular node to the data store after removing the second deferred split descriptor from the particular node (para.[0028]; “node split can occur when an attempt is made to add data to a full node. If there is no space available in a leaf node, the leaf is split in two, and the existing keys and the new key are balanced between the two nodes and, if appropriate, the parent index node. If the parent index node would also require a split to insert a new key, the parent index node can be split as well”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate node access method of Majnemar into the using delta key updates to improve update performance for indexes of the system of Borkar and identification of invalid node during update to an index in the system of Fang to alleviate problem associated with concurrent access of data, thereby improving the performance of the system.

Claim 39 is a non-transitory computer-readable storage media claim corresponding to method claim 32, and rejected under the same reason set forth in connection to the rejection of claim 32 above.

Allowable Subject Matter
8.	Claims 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



7/11/2021